Citation Nr: 1413431	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-46 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

      
INTRODUCTION

The Veteran served with the Army National Guard and had active service or active duty for training, including from June 1978 to November 1978, July 1979 to August 1979 and in August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This case was previously before the Board in April 2013, at which time the matter was remanded in order to afford the Veteran his requested hearing before a Veterans Law Judge.  As such, in September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  During his hearing, the Veteran waived initial RO consideration of additional evidence, to include VA treatment records, that had been added to the record following the issuance of the December 2010 supplemental statement of the case.  See 38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such evidence.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Veteran has a second paperless claims file in Virtual VA.  However, a review of the documents in Virtual VA  reveals that, with the exception of a copy of the September 2013 Board hearing transcript, they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In November 2009, the Veteran underwent a VA examination for his claim.  The VA examiner appears to have considered the two August 1978 service treatment records regarding a complaint of loss of hearing of the right ear.  However, that VA examiner does not appear to have considered an April 1981 VA examination  report finding of hearing loss, and that the Veteran had "very small tuning fork change in the left ear after having bouts of otitis media, only one of which was in the service."

Additionally, the November 2009 VA examiner did not consider additional, pertinent evidence received by VA after the examination.  In November 2009, the VA examiner noted that service treatment records of audiological findings would be relevant and could change his opinion.  Following the November 2009 VA examination, the Veteran submitted copies of his enlistment and separation examinations with such audiometric findings.  

Furthermore, during his September 2013 hearing, the Veteran made various contentions, including that: (a) he had noise exposure in service, including from tank and firearms discharges, (b) that his hearing loss has been continuous since service, (c) that he did not have an ear infection in service, but rather his service treatment records actually documented complaints of bilateral hearing loss and (d) that he did not have post-service occupational noise exposure or other types of noise exposure, other than occasional hunting.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a remand is necessary in order to obtain a VA examination with an etiological opinion that addresses the Veteran's bilateral hearing loss claim in light of his documented medical history and contentions.

The Board also notes that the Veteran receives private and VA treatment through VA facilities in St. Louis, Missouri; Marion, Illinois, Owensboro, Kentucky; and Evansville, Indiana.  The most recent treatment records are dated in July 2013.  Therefore, while on remand, the Veteran should be requested to identify any VA or non-VA healthcare provider who has treated him for bilateral hearing loss.  Thereafter, all identified records, to include VA treatment records from the aforementioned facilities dated from July 2013 to the present, should be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be requested to identify any VA or non-VA healthcare provider who has treated him for bilateral hearing loss.  Thereafter, all identified records, to include VA treatment records from the VA facilities in St. Louis, Missouri; Marion, Illinois, Owensboro, Kentucky; and Evansville, Indiana, VA facilities dated from July 2013 to the present, should be obtained.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's November 2009 audiological examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the November 2009 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the VBMS and Virtual VA paperless files, which includes VA examinations and treatment records as well as the transcript from the Veteran's September 2013 Board hearing, the VA examiner should offer an opinion on the following:

a)  Does the Veteran currently have right and/or left ear hearing loss?  If so, please note the diagnosed disorder(s).

b)  Is it at least as likely as not that any right and/or left ear hearing loss is related to the Veteran's military service?  The examiner should specifically consider the Veteran's report that his bilateral hearing loss was (a) caused by noise exposure in service, including from the firing of tanks and firearms, (b) that his hearing loss has been continuous since service, (c) that he did not have an ear infection in service, but rather his service treatment records actually documented bilateral hearing loss and (d) that he did not have post-service occupational noise exposure or other types of noise exposure, other than occasional hunting  (September 2013 Board hearing).  The fact that hearing loss may not have been recorded in the service treatment records is not determinative.  

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including consideration of the: (1) service treatment records, to include his enlistment and separation examinations as well as August 1978 complaints of right ear hearing loss, (2) April 1981 VA examination, (3) November 2009 VA examination, (4) November 2010 letter of M.E. and (5) the VA and private medical records (including the audiological testing provided by the Veteran's former employer).  

3.  After completing the above, and any other development that may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence - to include the VA medical records associated with the claims file since the December 2010 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


